Case 2:20-cv-10568-VAR-EAS ECF No. 16, PageID.165 Filed 04/17/20 Page 1 of 31




                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

JOHN DOE MC-1,                                     Case No. 2:20-CV-10568

      Plaintiff,                                   Hon. Paul D. Borman
                                                   Hon. Elizabeth A. Stafford
v.

THE UNIVERSITY OF MICHIGAN,
AND THE REGENTS OF THE
UNIVERSITY OF MICHIGAN
(official capacity only),

     Defendants.
________________________________/

        PLAINTIFF JOHN DOE MC-1’S EMERGENCY MOTION
       FOR LEAVE TO TAKE THE DEPOSITION AND PRESERVE
        THE TESTIMONY OF TOM EASTHOPE PRIOR TO THE
            PARTIES’ FED. R. CIV. P. 26(f) CONFERENCE

                       ORAL ARGUMENT REQUESTED

      Plaintiff, John Doe MC-1 (“Plaintiff”), by and through his attorneys, Michael

A. Cox, Jackie Cook and The Mike Cox Law Firm, PLLC, as well as David J. Shea

and Shea Law Firm PLLC, and for his Emergency Motion for Leave to Take the

Deposition and Preserve the Testimony of Tom Easthope Prior to the Parties’ Fed.

R. Civ. P. 26(f) Conference, pursuant to Federal Rules of Civil Procedure 26(d)(1)

and 30(a)(2)(A)(iii), states as follows:

      1.     Plaintiff filed his Complaint along with the other plaintiffs who have
                                           1
Case 2:20-cv-10568-VAR-EAS ECF No. 16, PageID.166 Filed 04/17/20 Page 2 of 31




sued the University of Michigan (“UM”) and the Regents of the University of

Michigan (“Regents”), collectively referred to as “Defendants,” for the horrific

sexually abusive acts committed by former UM physician Robert Anderson

(“Anderson”) against UM’s own student athlete plaintiffs.

      2.     UM is responsible for Plaintiff’s damages stemming from Anderson’s

sexual assaults on UM’s campus, as UM placed vulnerable student athletes, like

Plaintiff, in Anderson’s care despite knowing he was a sexual predator.

      3.     This is a civil action against Defendants for declaratory, injunctive,

equitable, and monetary relief for injuries sustained by Plaintiff as a result of the

acts, conduct, and omissions of Defendants in their official capacity, and their

respective employees, representatives, and agents relating to sexual assault, abuse,

molestation, and nonconsensual sexual touching and harassment by Anderson

against Plaintiff while a UM student.

      4.     On November 6, 2018, UM Public Safety and Security Detective Mark

West interviewed Tom Easthope, UM’s former Vice President of Student Life. After

West told Easthope that he was investigating inappropriate behavior between

Anderson and a patient, Easthope told West, “I bet there are over 100 people that

could be on that list.”

      5.     Easthope stated, among other things, that he fired Anderson from UM’s

Student Health Services (“UHS”) “40-50 years ago” for “fooling around in the exam


                                         2
Case 2:20-cv-10568-VAR-EAS ECF No. 16, PageID.167 Filed 04/17/20 Page 3 of 31




room with boy patients.”

      6.     Easthope, who is 87 years old, is one of very few living former UM

administrators with personal knowledge, from as early as 1979, of Anderson’s abuse

and is still alive to testify to central topics to this litigation including, among other

things: (1) Easthope’s discussion(s) with Anderson in which only he and Anderson

participated; (2) the reasons Easthope believed Anderson should be fired from UM;

(3) the reasons Easthope believed there were so many survivors of Anderson’s

abuse; (4) how Easthope knew that Anderson “fool[ed] around in the exam room

with boy patients;” (5) what Easthope did to apprise responsible persons at UM of

Anderson’s conduct; (6) Defendants’ failure to act on and/or investigate complaints

against Anderson; (7) Anderson’s transfer to the Athletic Department instead of

termination from UM as Easthope attempted; (8) Easthope’s knowledge of the

Defendants’ publishing in the President’s Annual Report false information that

Anderson resigned, rather than was fired from UHS by Easthope; (9) Defendants’

concealment of Anderson’s abuse; and (10) that Anderson was a “big shot” at UM,

and so former Athletic Director Don Canham “worked out a deal” to move Anderson

full-time to the Athletic Department after being fired by Easthope.

      7.     Last year West noted in his report that there are at least 18 UM

administrative, medical, and sports figures, “people with a connection” with

Anderson, who are now deceased and cannot be interviewed. Indeed, Anderson


                                           3
Case 2:20-cv-10568-VAR-EAS ECF No. 16, PageID.168 Filed 04/17/20 Page 4 of 31




himself is also deceased.

      8.     Plaintiff moves under Federal Rules of Civil Procedure 26(d)(1) and

30(a)(2)(A)(iii) for expedited discovery to take the deposition of this crucial witness,

Easthope, to preserve his testimony before the parties’ Rule 26(f) conference and

within 14 days of an Order granting this Motion.

      9.     Plaintiff’s motion should be granted for the following three reasons:

             a. Easthope has essential evidence or unique knowledge that is critical

                to the case and that cannot be obtained from other witnesses because

                many of them are already deceased.1

             b. Easthope’s advanced age of 87 years old justifies an early deposition

                to preserve his testimony.2

             c. Defendants will not be prejudiced by Easthope’s early deposition



1
  See United States v. Int'l Longshoremen's Ass'n, No. 07-CV-053212-ILG-VVP,
2007 WL 2782761, at *1 (E.D.N.Y. Sept. 24, 2007)(“essential evidence to provide,
and whether there are other sources for that evidence.”); see also Snow Covered
Capital, LLC v. Weidner, No. 19-CV-00595-JAD-NJK, 2019 WL 2648799, at *3
(D. Nev. June 26, 2019)(“has unique knowledge or that his testimony will not be
duplicative of other deposition testimony.”); see also McNulty v. Reddy Ice
Holdings, Inc., No. 08-CV-13178, 2010 WL 3834634, at *2 (E.D. Mich. Sept. 27,
2010) (Borman, J.) (the witness’ testimony is “critical to the defense in the instant
case.”).
2
  In re Chiquita Brands Int'l, Inc., No. 07-CV-60821, 2015 WL 12601043, at *6–7
(S.D. Fla. Apr. 7, 2015) (“[T]he age of a proposed deponent is a highly relevant
factor in determining whether there is a sufficient reason to perpetuate testimony
[when] the preservation request is made … for expedited discovery under Rule
26(d).”).
                                           4
Case 2:20-cv-10568-VAR-EAS ECF No. 16, PageID.169 Filed 04/17/20 Page 5 of 31




                 because (i) they had access to him for decades, first as an employee

                 and now as a retiree, and (ii) Easthope voluntarily interviewed with

                 West about Anderson’s activities and UM’s reaction to those

                 activities in November 2018.3

        10.   In further support of this Emergency Motion, Plaintiff relies on the

attached brief and accompanying exhibits.

        11.   As Local Rule 7.1 requires, Plaintiff’s counsel contacted Defense

counsel on April 15, 2020 to ask whether counsel would concur in this motion.4

Defense counsel declined to concur in this motion. On April 16, 2020, Plaintiff’s

counsel repeated his request to Defense counsel for concurrence in the relief

requested in this motion and was once again refused.5

        WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter

an Order that Tom Easthope may be deposed before the parties’ Rule 26(f)

conference and within 14 days of entry of the Order or as soon as the witness may

be served with a subpoena and/or deposition notice and his appearance at the

deposition scheduled.


3
  See Snow Covered Capital, 2019 WL 2648799, at *3 (“The prejudice from
conducting a blind deposition is heightened by the shortened notice to opposing
counsel of the deposition…”).
4
    Exhibit 1: Cox to Bush and Linkous email, 4/15/2020, 7:48 pm.
5
 Exhibit 2: Cox to Bush and Linkous email, 4/16/2020, 12:25 pm, and Bush
Response to Cox, 4/16/2020, 1:55 pm.

                                          5
Case 2:20-cv-10568-VAR-EAS ECF No. 16, PageID.170 Filed 04/17/20 Page 6 of 31




                             Respectfully submitted,

                             The Mike Cox Law Firm, PLLC

                             By /s/ Michael A. Cox
                             Michael A. Cox (P43039)
                             Jackie J. Cook (P68781)
                             Attorneys for Plaintiff
                             17430 Laurel Park Drive North, Suite 120E
                             Livonia, MI 48152
Dated: April 17, 2020        Telephone: (734) 591-4002


                             Shea Law Firm PLLC

                             By /s/ David J. Shea
                             David J. Shea (P41399)
                             Attorneys for Plaintiff
                             26100 American Dr., Ste. 200
                             Southfield, MI 48034
                             Telephone: (248) 354-0224
Dated: April 17, 2020        david.shea@sadplaw.com




                                     6
Case 2:20-cv-10568-VAR-EAS ECF No. 16, PageID.171 Filed 04/17/20 Page 7 of 31




                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

JOHN DOE MC-1,                                 Case No. 2:20-CV-10568

      Plaintiff,                               Hon. Paul D. Borman
                                               Hon. Elizabeth A. Stafford
v.

THE UNIVERSITY OF MICHIGAN,
AND THE REGENTS OF THE
UNIVERSITY OF MICHIGAN
(official capacity only),

     Defendants.
________________________________/

 BRIEF IN SUPPORT OF PLAINTIFF JOHN DOE MC-1’S EMERGENCY
 MOTION FOR LEAVE TO TAKE THE DEPOSITION AND PRESERVE
  THE TESTIMONY OF TOM EASTHOPE PRIOR TO THE PARTIES’
               FED. R. CIV. P. 26(f) CONFERENCE
Case 2:20-cv-10568-VAR-EAS ECF No. 16, PageID.172 Filed 04/17/20 Page 8 of 31




              CONCISE STATEMENT OF ISSUE PRESENTED

      Tom Easthope, UM’s former Vice President of Student Life, who is 87 years

old, is one of very few living former UM administrators with personal knowledge,

from as early as 1979, of Dr. Robert Anderson’s abuse and is still alive to testify to

critical topics to this litigation such as Anderson’s sexual abuse of hundreds of male

students, Defendants’ concealment of that abuse, and Defendants’ failure to act on

and/or investigate complaints against Anderson.

      At least three reasons justify expediting discovery to take Easthope’s

deposition. First, Easthope has essential evidence or unique knowledge that is

critical to the case that cannot be obtained from other witnesses because most, if not

all, of them are already deceased. Second, Easthope’s advanced age of 87 years old

alone justifies an early deposition to preserve his testimony. Third, Defendants will

not be prejudiced by Easthope’s early deposition because (a) they had access to him

for decades, first as an employee and now as a retiree, and (b) Easthope voluntarily

interviewed with UM Public Safety and Security Detective West about Anderson’s

activities and UM’s reaction to those activities in November 2018.

      Under these circumstances, should the Court, pursuant to Federal Rules of

Civil Procedure 26(d)(1) and 30(a)(2)(A)(iii), enter an Order expediting discovery

allowing Plaintiff to take Easthope’s deposition before the parties’ Rule 26(f)

conference and within 14 days of entry of its Order?


                                          ii
Case 2:20-cv-10568-VAR-EAS ECF No. 16, PageID.173 Filed 04/17/20 Page 9 of 31




      Plaintiff answers “Yes.”

      Defendants answer “No.”

      This Court should answer “Yes.”




                                        iii
Case 2:20-cv-10568-VAR-EAS ECF No. 16, PageID.174 Filed 04/17/20 Page 10 of 31




         CONTROLLING OR MOST APPROPRIATE AUTHORITY

Fed. R. Civ. P. 26(d)(1)

Fed. R. Civ. P. 30(a)(2)(A)(iii)

McNulty v. Reddy Ice Holdings, Inc., No. 08-CV-13178, 2010 WL 3834634 (E.D.
Mich. Sept. 27, 2010) (Borman, J.)

In re Chiquita Brands Int'l, Inc., No. 07-CV-60821, 2015 WL 12601043 (S.D. Fla.
Apr. 7, 2015)




                                      iv
Case 2:20-cv-10568-VAR-EAS ECF No. 16, PageID.175 Filed 04/17/20 Page 11 of 31




                    STATEMENT OF RELEVANT FACTS

      UM has known for decades that former UM physician Robert Anderson was

sexually abusing male student athletes under the guise of medical treatment and did

nothing about it. Because UM took no action to investigate the complaints from

students that began as early as 1968 and took no corrective actions even after Tom

Easthope’s attempted firing of Anderson in 1979, UM allowed Anderson to continue

assaulting, abusing and molesting students and student-athletes for decades.

I.    A July 2018 complaint from a former UM student athlete to current
      Athletic Director Warde Manuel prompted UM Public Safety and
      Security Detective Mark West to investigate Anderson’s sexual abuse of
      UM’s male student athletes.

      Over 20 months ago, on July 18, 2018, according to UM Public Safety and

Security Detective Mark West, a former UM student-athlete wrestler named Tad

DeLuca, who attended UM between 1972 and 1976, mailed a letter to current UM

Athletic Director Warde Manuel complaining that DeLuca was sexually abused

during the course of medical treatments by Anderson.6 “Manual (sic) then forwarded

this letter to representatives at the University of Michigan General Counsel’s office,

who forwarded the letter to [UM’s Office of Institutional Equity (“OIE”)], ...”7




6
 Exhibit 3: Excerpt from Report of UM Public Safety Det. Mark West, Case No.
1890303861, 10/3/2018, 11:26 am, at WCP000006-9.
7
 Exhibit 3: Excerpt from Report of UM Public Safety Det. Mark West, Case No.
1890303861, 10/3/2018, 11:26 am, at WCP000003.
Case 2:20-cv-10568-VAR-EAS ECF No. 16, PageID.176 Filed 04/17/20 Page 12 of 31




           On October 3, 2018, West began investigating DeLuca’s allegations against

Anderson.8 Between October 3, 2018 and November 6, 2018, among other things,

West: (1) interviewed Deluca and confirmed his allegations against Anderson;9 (2)

learned from DeLuca that other sports athletes, including football players and cross-

country runners called Anderson, “Dr. Drop your drawers Anderson;”10 (3)

interviewed Anderson’s successor at the Student Health Services (previously known

as UHS), Dr. Ernst, who told West “he (Dr. Ernst) has heard rumors about Dr.

Anderson throughout his years, one being he performed more exams on males than

necessary;”11 and (4) interviewed another former wrestler who told West that

Anderson masturbated the wrestler during medical examinations.12

II.        Detective West discovered that Tom Easthope, a retired UM
           administrator, was a key witness because Easthope fired Anderson as
           director of UM’s Health Services in 1979 after learning that Anderson
           sexually abused boy patients during his physical exams.
           On November 6, 2018, West interviewed Easthope. Easthope was the Vice

President of Student Life at UM, and so supervised Anderson while Anderson was


8
    Id.
9
 Exhibit 3: Excerpt from Report of UM Public Safety Det. Mark West, Case No.
1890303861, 10/8/2018, 11:46 am, at WCP000004.
10
     Id.
11
  Exhibit 3: Excerpt from Report of UM Public Safety Det. Mark West, Case No.
1890303861, 10/8/2018, 11:46 am, at WCP000005.
12
  Exhibit 3: Excerpt from Report of UM Public Safety Det. Mark West, Case No.
1890303861, 10/16/2018, 8:33 am, at WCP000011.

                                           2
Case 2:20-cv-10568-VAR-EAS ECF No. 16, PageID.177 Filed 04/17/20 Page 13 of 31




the director of UM’s UHS. After West told Easthope that he was investigating

inappropriate behavior between Anderson and a patient, Easthope told West, “I bet

there are over 100 people that could be on that list.”13 Easthope described Anderson

as a “big shot” at UM, while Easthope was then still fairly new in his position.14

Easthope told West that he remembered a local activist approached him 40-50 years

ago and told him that several people that were in the gay community said to the

activist that they were assaulted by Anderson.15 Easthope remembered that “fooling

around with boys in the exam rooms” was the phrase the activist used.16

           Easthope also told West that he fired Anderson from UHS for “fooling around

in the exam room with boy patients.”17

           Within a day or two after the Easthope interview, West told the UM’s General

Counsel’s office about his investigation into Anderson: “A couple of days later

(after 11/5/18) Associate General Counsel Diane [sic] Winiarski contacted me to ask

what I was looking for in reference to Dr. Robert Anderson. I explained about his

demotion from Health Services, and about the senior University official was able to



13
  Exhibit 3: Excerpt from Report of UM Public Safety Det. Mark West, Case No.
1890303861, 11/6/2018 10:56 am, at WCP000017.
14
     Id.
15
     Id.
16
     Id.
17
     Id.

                                             3
Case 2:20-cv-10568-VAR-EAS ECF No. 16, PageID.178 Filed 04/17/20 Page 14 of 31




tell me of his release ‘due to fooling around with boys in the exam rooms.’”18 Thus,

UM’s General Counsel knew about the investigation into Anderson’s abuse of male

student athletes in November 2018, that Easthope was a key witness, and was able

to prepare for this eventual case since then.

III.   UM fraudulently concealed (with Anderson’s assent) Anderson’s
       predatory sexual conduct against student male athletes.

       Despite the fact that Easthope fired Anderson for sexually assaulting male

student patients during physical exams in 1979, UM allowed Anderson to continue

sexually abusing students by transferring him to UM’s Athletic Department to treat

student athletes. According to longtime UM athletic trainer Russell Miller, the then

Athletic Director, Don Canham, a legendary and powerful figure at the UM,

“worked out a deal” to bring Anderson over to the Athletic Department despite

Easthope’s termination of Anderson.19 Like Easthope, Canham is an important

witness to what and why Anderson was fired at the UHS for sexually predatory

conduct, but then foisted on athletes who were required to see him to play and keep

their scholarships. But Canham is now deceased and cannot be questioned.20 And



18
  Exhibit 3: Excerpt from Report of UM Public Safety Det. Mark West, Case No.
1890303861, 11/19/2018, 11:26 am at WCP000051.
19
  Exhibit 3: Excerpt from Report of UM Public Safety Det. Mark West, Case No.
1890303861, 11/9/2018, 9:23 am, at WCP000032.
20
  Exhibit 3: Excerpt from Report of UM Public Safety Det. Mark West, Case No.
1890303861, 4/23/2019, 1:40 pm, at WCP000084.

                                          4
Case 2:20-cv-10568-VAR-EAS ECF No. 16, PageID.179 Filed 04/17/20 Page 15 of 31




so Easthope’s importance to the fact-inquiry here – already meaningful on its own

merits – is strengthened and heightened. Easthope is likely to have information on,

among other things: (1) Anderson’s transfer to the Athletic Department instead of

being fired; (2) whatever conversations Easthope may have had with Canham; and

(3) what Easthope reported about Anderson’s conduct to Canham or other

responsible UM officials.

        Not only did UM allow Anderson to continue sexually assaulting students,

UM failed to warn other students and actually covered up Anderson’s assaults. For

instance, UM praised Anderson in the published Acknowledgement preface of

Volume III of the annual President’s Report of The University of Michigan for 1979-

1980:

              The University Health Service staff wish to acknowledge
              the 11 years of leadership provided by Robert E.
              Anderson, M.D. In January of 1980, Anderson resigned as
              Director of the University Health Service to devote more
              time to his clinical field of urology/andrology and athletic
              medicine…his many contributions to health care are
              acknowledged…The University Health Service staff wish
              to thank Anderson for his years of leadership and to
              dedicate the Annual Report to him. 21

As this information came directly from the UHS, a department supervised by

Easthope, Easthope is likely to have information about, among other things: (1) who



21
  Exhibit 4: Excerpt from Volume III of the annual President’s Report of The
University of Michigan for 1979-1980.

                                           5
Case 2:20-cv-10568-VAR-EAS ECF No. 16, PageID.180 Filed 04/17/20 Page 16 of 31




else knew about the firing of Dr. Anderson; (2) who decided to praise Dr. Anderson

after the firing for sexually predatory conduct; (3) who decided to publish to the UM

community this lie about Anderson’s separation from UHS and why?; (4) were

Athletic Director Canham or other members or coaches within the Athletic

Department told that the publication was a lie.

III.   Many critical witnesses to Anderson’s abuse, UM’s failure to investigate,
       UM’s failure to take corrective action, and UM’s fraudulent concealment
       are already deceased.

       During West’s investigation of Anderson, he noted at least 18 UM

administrative, medical, and sports figures, “people with a connection” with

Anderson, who are now deceased and cannot be interviewed. These include former

Athletic Director Canham, numerous athletic department officials, the three faculty

doctors and the five registered nurses who presumably worked with or around

Anderson at Student Health Services (also known as UHS).22 So, Easthope, who is

already 87 years old, is one of very few living former UM administrators and

employees with personal knowledge, from as early as the 1970s, of Anderson’s

abuse and is still alive to testify regarding critical topics in this litigation such as

Anderson’s sexual abuse of male students; Defendants’ executives’ concealment of

Anderson’s sexually abusive acts; failure to act on and/or investigate complaints



22
  Exhibit 3: Excerpt from Report of UM Public Safety Det. Mark West, Case No.
1890303861, 4/23/19 10:17 am, at WCP000084.

                                           6
Case 2:20-cv-10568-VAR-EAS ECF No. 16, PageID.181 Filed 04/17/20 Page 17 of 31




against Anderson; and Easthope’s direct conversation(s) with Anderson between

only the two of them—of which only Easthope is still living.

IV.   UM is finally forced to go public with Anderson’s abuse after 19 months
      of stalling its disclosure to the public and its former athletes.

      Defendants stonewalled any exposure of Anderson’s abuse to the public or

media, and even the victims of Anderson’s abuse. By way of illustration, on August

21, 2019, 13 months after DeLuca’s letter to Athletic Director Manuel, West

received an email from his supervisor that was forwarded from “Dave Masson,

general counsel for the University of Michigan.”23 This email was entitled

“Anderson’s Boys, My Michigan Me-Too Moment, 1971” and was sent three days

earlier by Robert Julian Stone, a UM graduate who was sexually assaulted by

Anderson in 1971.24 West notes in his report that he “was not able to track down”

Stone to interview him. 25

      Six months, later in February of 2020, after not hearing from UM about its

investigation into Anderson, Stone reached out to The Detroit News because he

feared UM was doing nothing: “Stone told the News one of the reasons he came



23
  Exhibit 3: Excerpt from Report of UM Public Safety Det. Mark West, Case No.
1890303861, 8/22/2019, 1:40 pm, at WCP000085.
24
  Exhibit 3: Excerpt from Report of UM Public Safety Det. Mark West, Case No.
1890303861, at WCP000087-89.
25
  Exhibit 3: Excerpt from Report of UM Public Safety Det. Mark West, Case No.
1890303861, 1:40 pm, at WCP000085.

                                        7
Case 2:20-cv-10568-VAR-EAS ECF No. 16, PageID.182 Filed 04/17/20 Page 18 of 31




forward was that he heard there were other alleged victims and he feared the

university and the prosecutor could keep the case open indefinitely, and no one

would ever know about the allegations against Anderson.”26 Indeed, UM did not

inform the public or its former athletes about the sexual abuse by Anderson until

February 19, 2020, 19 hours after The Detroit News began asking questions about

Anderson.27 As Stone noted, “The reason I called (The News) worked…I just wasn’t

willing to sit here and be stonewalled by these people indefinitely.”28

V.         Defendants continue to pursue their intentional strategy to delay any
           factual investigation into Anderson’s abuse.
           As explained in more detail in Plaintiff’s Response and Brief in Support of its

Response to Defendants’ Motion to Consolidate Cases and For Ordered Filing of a

Master Complaint, filed concurrently with this Emergency Motion, Defendants’

strategy is to delay any answer or responsive motion until, at least, September 16,

2020—a full two years and two months after the DeLuca letter and 22 months after

West gave the General Counsel’s office a briefing on the extent of Anderson’s acts

on which Plaintiff’s Complaint (and currently 37 other complaints) are based.29



26
  Exhibit 5: “UM knew of sex abuse reports against doctor 19 months before going
public” Kim Kozlowski, The Detroit News, 2/19/2020.
27
     Id.
28
     Id.
29
  Exhibit 6: Bush to Shea and Cox email, 3/18/20, 2:25 pm, with attachment of
proposed “Does Tolling Agreement”.

                                              8
Case 2:20-cv-10568-VAR-EAS ECF No. 16, PageID.183 Filed 04/17/20 Page 19 of 31




Even so, in the interest of comity and professionalism, Plaintiff’s counsel offered to

Defendants multiple extensions in exchange for a meeting and limited discovery,

specifically the deposition of Easthope: “We will grant the additional 60‐day

extension, subject to a productive, transparent meeting in April, and subject to your

client’s agreement to limited discovery: the depositions of Tom Easthope and

Detective West. Not to be redundant, but this would greatly assist us in settling the

case(s).”30 Defendants never answered Plaintiff’s proposal or responded to

Plaintiff’s request to depose Easthope.

         Defendants also asked for an extension based on the current coronavirus

situation31 even though a Rule 12 motion to dismiss is not fact-dependent and thus

can be researched, prepared, and filed remotely based on Plaintiff’s currently filed

complaint.32 Defendants further delayed this matter by filing their Motion to

Consolidate even though Plaintiff agreed to the relief stated in motion’s caption:

consolidation of all plaintiff cases in front of Judge Borman (which was already

occurring through sua sponte orders of the other judges of the Eastern District) and

the filing of a master long-form complaint.33 Indeed, Plaintiff even offered to file


30
  Exhibit 7: Cox to Bush email, 3/19/20, 12:25 pm; see also Exhibit 9: Cook to
Linkous email, 4/2/20 3:39 pm.
31
     Exhibit 7: Bush to Cox email, 3/19/20, 7:42 am.
32
     Exhibit 8: Cox to Bush email, 3/27/20, 7:07 pm.
33
     Exhibit 9: Cook to Linkous email, 4/2/20 3:39 pm, with proposed stipulated

                                          9
Case 2:20-cv-10568-VAR-EAS ECF No. 16, PageID.184 Filed 04/17/20 Page 20 of 31




the master long-form complaint within four days.34 However, Plaintiff cannot agree

to the actual reason for Defendants’ actions: indefinite delay. See Defendants’

request for relief at section (e) (“The Court will thereafter set the matter for status

conference – at which time, the parties will discuss…the University’s time and

method of response…) and section (f) (“All prior briefing schedules and response

dates in the individual actions are vacated…”).

           Allowing further delay by Defendants only exacerbates the current unfair

advantage enjoyed by Defendants as it relates to both discovery in this litigation, and

ultimately, the conduct of any trial.       Defendants knew about the Anderson

allegations in July 2018 and spent 19 months conducting internal investigations and

fact finding while keeping it a secret from alumni and the public, and more

importantly, the student athlete plaintiffs, including Plaintiff, who were abused by

Anderson. Defendants know that their own investigator, West, over 8 months ago,

bemoaned the death of, at least 18 UM employed witnesses who he thought could

shed light on the matters at issue here,35 and know that Easthope, a key witness, is

well into his Eighties.

           When The Detroit News exposed the abuse by Anderson on February 19,


“Order to Consolidate Cases”.
34
     Id.
35
  Exhibit 3: Excerpt from Report of UM Public Safety Det. Mark West, Case No.
1890303861, 4/23/2019, 1:40 pm, at WCP000084.

                                          10
Case 2:20-cv-10568-VAR-EAS ECF No. 16, PageID.185 Filed 04/17/20 Page 21 of 31




2020, Defendants were effectively 19 months ahead of Plaintiff in fact finding and

discovery. And the UM’s General Counsel’s Office – if not even UM’s outside

counsel – must have already interviewed Easthope many times already to prepare

for this anticipated litigation.36 At the same time Defendants ignored Plaintiff’s

request to depose Easthope to stall and stymie Plaintiff’s factual case.

                                     ARGUMENT

         Federal Rule of Civil Procedure 26(d)(1) provides that “[a] party may not seek

discovery from any source before the parties have conferred as required by Rule

26(f), except ... when authorized by these rules, by stipulation, or by court order.”37

         If, as is the case here, the plaintiff has filed suit but discovery has not

commenced under Rule 26(d), because the parties have not conducted a Rule 26(f)

conference, then Federal Rule of Civil Procedure 30(a)(2)(A)(iii) allows a party to

take a deposition before the parties’ Rule 26(f) conference with leave of the Court:

               WHEN A DEPOSITION MAY BE TAKEN. With Leave.
               A party must obtain leave of court, and the court must
               grant leave to the extent consistent with Rule 26(b)(1) and
               (2): … (A) if the parties have not stipulated to the
               deposition and: … (iii) the party seeks to take the


36
   After receiving no response from Defendants to Plaintiff’s request for an early
deposition of Easthope, Plaintiff’s counsel reached out to Easthope at his two
residences to see if he would voluntarily meet with Plaintiff’s counsel, as he had
with UM. No response from Easthope was received. See Exhibit 10: Cox to
Easthope letter, 4/2/20, with Federal Express documents.
37
     Fed. R. Civ. P. 26(d)(1).

                                           11
Case 2:20-cv-10568-VAR-EAS ECF No. 16, PageID.186 Filed 04/17/20 Page 22 of 31




                deposition before the time specified in Rule 26(d), ….38

         “In reviewing such requests [for a court order authorizing early discovery],

courts typically impose a good cause standard. … Good cause may be found where

the plaintiff’s need for expedited discovery outweighs the possible prejudice or

hardship to the defendant.”39 Good cause exists for an early deposition where “there

is a danger that the testimony will be lost by delay.”40 A party’s motion for leave to

take deposition should be granted where the Court, “weighing all of the

circumstances, concludes that the interests of justice support the granting of [the]

motion.”41

I.       Easthope has essential evidence or unique knowledge that is critical to the
         case that is not available from other witnesses because they are deceased.
         Courts grant leave for early depositions before the parties’ Rule 26(f)

conference where the witness has essential evidence or unique knowledge that is




38
     Fed. R. Civ. P. 30(a)(2)(A)(iii).
39
  Lashuay v. Delilne, No. 17-CV-13581, 2018 WL 317856, at *3 (E.D. Mich. Jan.
8, 2018) (Appendix 1); see also Westfield Ins. Co. v. Pavex Corp., No. 17-CV-
14042, 2017 WL 6407459, at *2 (E.D. Mich. Dec. 15, 2017) (“A party seeking
expedited discovery in advance of a Rule 26(f) conference has the burden of showing
good cause or need in order to justify deviation from the normal timing of
discovery.”) (Appendix 2).
40
  Respecki v. Baum, No. 13-CV-13399, 2013 WL 4584714, at *2 (E.D. Mich. Aug.
28, 2013) (Appendix 3).
41
  McNulty v. Reddy Ice Holdings, Inc., No. 08-CV-13178, 2010 WL 3834634, at *2
(E.D. Mich. Sept. 27, 2010) (Borman, J.). (Appendix 4).

                                           12
Case 2:20-cv-10568-VAR-EAS ECF No. 16, PageID.187 Filed 04/17/20 Page 23 of 31




critical to the case and cannot be garnered from other witnesses.42

           In the McNulty case, this Court granted a motion to depose an elderly

defendant – a witness who was 13 years younger than Easthope—where “the [first

defendant’s] only direct response to Plaintiff’s claims … rest on [the elderly

defendant’s] alleged statements.”43 Plaintiff’s claims were based on statements that

“involved only the two individuals” (plaintiff and the elderly defendant).44 Thus,

this Court found “a critical need to take and preserve [the elderly defendant’s]

testimony.”45

           In this case, Easthope, as the Vice President of Student Life at UM, had

supervisory oversight of the UHS and had knowledge that Anderson was “fooling

around with boys in the exam room.” Easthope had direct conversations with

Anderson, with no one else present, about Anderson’s abuse of young men in

medical exam rooms (in a manner similar to the conduct alleged in this Complaint),


42
   See United States v. Int'l Longshoremen's Ass'n, No. 07-CV-053212-ILG-VVP,
2007 WL 2782761, at *1 (E.D.N.Y. Sept. 24, 2007) (“might have essential evidence
to provide, and whether there are other sources for that evidence.”) (Appendix 5);
see also Snow Covered Capital, LLC v. Weidner, No. 19-CV-00595-JAD-NJK, 2019
WL 2648799, at *3 (D. Nev. June 26, 2019) (“unique knowledge or that his
testimony will not be duplicative of other deposition testimony.”) (Appendix 6); see
also McNulty, 2010 WL 3834634, at *2 (the witness’ testimony is “critical to the
defense in the instant case.”).
43
     McNulty, 2010 WL 3834634, at *2.
44
     Id. (emphasis added).
45
     Id.

                                          13
Case 2:20-cv-10568-VAR-EAS ECF No. 16, PageID.188 Filed 04/17/20 Page 24 of 31




was able to hear Anderson’s response or lack of response. And so Easthope, as in

the McNulty case, had a conversation with Anderson that “involved only the two

individuals.” In this way, Easthope possesses essential evidence and unique

knowledge of Anderson’s abuse of male students, and of UM’s cover up of that

abuse or, at least, the failure to act on that abuse, that is critical to prove UM’s

liability based on facts that no other witness will have.

      Easthope is the only person who can testify as to what actions he personally

took, if any, to report Anderson’s activities to other responsible persons at UM and

to make sure that Anderson never again had contact with UM students and athletes.

Easthope is the only person who is uniquely able to testify to his discussion with

Anderson and his reasons why he believed UM should have terminated Anderson as

early as 1979—which would have prevented the sexual abuse of many male student

athletes at UM, including Plaintiff.

      Easthope also has essential evidence and unique knowledge of Defendants’

fraudulent concealment, Defendants’ failure to carry out their duties to investigate

and take corrective action (Count I), Defendants’ deliberately exposure of Plaintiff

to a dangerous sexual predator (Count II), Defendants’ failure to protect Plaintiff

from the invasion of bodily integrity through sexual assault, abuse, or molestation

(Count III), and Defendants’ failure to train and supervise their employees, agents,

and/or representatives including Anderson and all faculty and staff (Count IV).


                                          14
Case 2:20-cv-10568-VAR-EAS ECF No. 16, PageID.189 Filed 04/17/20 Page 25 of 31




      For example, after Easthope thought he fired Anderson, former Athletic

Director Canham (now deceased), “worked out a deal” to bring Anderson over to

the Athletic Department.46 Indeed, UM went so far as to overtly and fraudulently

conceal (with Anderson’s assent) Anderson’s predatory sexual conduct against

college age males and intentionally conceal the reason for Anderson’s

termination/demotion, by praising Anderson in the published Acknowledgement

preface of Volume III of the annual President’s Report.47

      Easthope can likely testify, as no one else can: (1) that Defendants knew that

Easthope fired Anderson for his sexual assaults on male students, and (2) what

Easthope knew about Anderson’s termination being changed to a written demotion

in his human resources file, through the efforts of Canham and other “V.P.s”, so that

Anderson could go to the Athletic Department. Indeed, Easthope is the only known

UM administrator to take Anderson’s sexual abuse seriously and attempt to fire him.

Thus, as this Court found in the McNulty case, this Court should again find “a critical

need to take and preserve [Easthope’s] testimony.”




46
  Exhibit 3: Excerpt from Report of UM Public Safety Det. Mark West, Case No.
1890303861, 11/9/2018, 9:23 am, at WCP000032 & 4/23/2019, 1:40 pm, at
WCP000084.
47
  Exhibit 4: Excerpt from Volume III of the annual President’s Report of The
University of Michigan for 1979-1980.
                                          15
Case 2:20-cv-10568-VAR-EAS ECF No. 16, PageID.190 Filed 04/17/20 Page 26 of 31




II.      Easthope’s advanced age of 87 years old justifies an early deposition to
         preserve his testimony.
         “[T]he age of a proposed deponent is a highly relevant factor in determining

whether there is a sufficient reason to perpetuate testimony [where] the preservation

request is made … for expedited discovery under Rule 26(d).”48 “Regardless of

specific ailments or physical vulnerabilities, advanced age carries an increased risk

that a witness will be unavailable at the time of trial; for this reason, a witness of

advanced age may be an appropriate subject for preservation testimony.”49

         Easthope, who is 87 years old, is significantly older than the deponents in the

Penn Mutual, Chiquita Brands, McNulty, and Texaco cases, where the ages of those

deponents – 80, 79, 74, and 71, respectively, – led those courts to order depositions

to preserve the testimony of critical witnesses.50


48
  In re Chiquita Brands Int'l, Inc., No. 07-60821-CV, 2015 WL 12601043, at *6–7
(S.D. Fla. Apr. 7, 2015) (79-year-old witness) (Appendix 7).
49
   Chiquita Brands, 2015 WL 12601043, at *6–7; see also Penn Mutual Life Ins. Co
v. United States, 68 F.3d 1371, 1375 (D.C. Cir. 1995) (allowing a Rule 27(a) pre-
suit deposition to perpetuate testimony of 80-year old witness whose age
“present[ed] a significant risk that he will be unavailable to testify by the time of
trial.”); see also Texaco Inc. v. Borda, 383 F.2d 607, 609 (3d Cir. 1967) (granting
writ of mandamus directing district court to allow Rule 27(a) pre-suit deposition
where “It would be ignoring the facts of life to say that a 71-year old witness will
be available, to give his deposition or testimony, at an undeterminable future date”)
(emphasis added); see also McNulty, 2010 WL 3834634, at *1 (“There is a
documented significant necessity to take Mr. Corbin’s deposition in the near future
to preserve his testimony. Mr. Corbin is 74 years old, but more significantly, suffers
from serious medical problems, some life threatening.”) (emphasis added).
50
      While Defendants did not concur to this motion, after an initial refusal to concur,

                                            16
Case 2:20-cv-10568-VAR-EAS ECF No. 16, PageID.191 Filed 04/17/20 Page 27 of 31




           In the Chiquita Brands case, the court viewed the witness’ advanced age (79

years) against the backdrop that the litigation was not likely to advance to trial for

another two years.51 By that time, the witness would be 81 years old and “it would

be unduly risky to assume that no limitation of age or intervening infirmity might

impede the ability of plaintiff’s to take [the witness’] deposition testimony in the

ordinary course before trial.”52 Therefore, the Chiquita Brands court found that the

advanced age of the witness— “[r]egardless of specific ailments or physical

vulnerabilities”—was alone a sufficient basis to support the taking of expedited

deposition testimony from him and granted the plaintiffs’ request to take expedited

preservation testimony from the witness.53

           Here, Mr. Easthope, a crucial witness, is already 87 years old. Easthope’s

age alone is justification for the Court to grant Plaintiff’s request for expedited

discovery to take Easthope’s deposition now in order to preserve his testimony in

case he is unavailable for deposition in the ordinary course of discovery or for trial.

This justification is strengthened by the exclusive and critical nature of the evidence




defense counsel agreed to reconsider Plaintiff’s motion, based solely on the age of
Mr. Easthope. Exhibit 2: Cox to Bush and Linkous email, 4/16/2020, 12:25 pm,
and Bush response to Cox, 4/16/2020, 1:55 pm.
51
     Chiquita Brands, 2015 WL 12601043, at *7.
52
     Id.
53
     Id.

                                            17
Case 2:20-cv-10568-VAR-EAS ECF No. 16, PageID.192 Filed 04/17/20 Page 28 of 31




that Easthope alone offers toward the establishment of the facts in this litigation.

      As set forth above, among other things, Easthope’s testimony will include: (1)

Easthope’s discussion(s) with Anderson in which only he and Anderson participated;

(2) the reasons Easthope believed Anderson should be fired from UM; (3) the

reasons Easthope believed there were many survivors of Anderson’s abuse; (4) how

Easthope knew that Anderson “fool[ed] around in the exam room with boy patients;”

(5) what Easthope did to apprise responsible persons at UM of Anderson’s conduct;

(6) Defendants’ failure to act on and/or investigate complaints against Anderson; (7)

Anderson’s transfer to the Athletic Department instead of termination from UM as

Easthope attempted to effectuate Anderson’s termination; (8) Easthope’s knowledge

of the Defendants’ publishing in the President’s Annual Report false information

that Anderson resigned, rather than was fired from UHS by Easthope; (9)

Defendants’ concealment of Anderson’s abuse; and (10) that Anderson was a “big

shot” at UM, and so former Athletic Director Don Canham “worked out a deal” to

move Anderson full-time to the Athletic Department after being fired by Easthope.

Given that Easthope is nearly 90 years old now, there is no doubt that there is a

significant risk that he will be unavailable at the time of trial and so it appropriate to

grant Plaintiffs’ request to take expedited testimony from Easthope to preserve

crucial and relevant evidence.




                                           18
Case 2:20-cv-10568-VAR-EAS ECF No. 16, PageID.193 Filed 04/17/20 Page 29 of 31




III.   Defendants will not be prejudiced by Easthope’s early deposition because
       they have been investigating Anderson’s abuse for 19 months and knew
       since at least November 6, 2018 that Easthope is a critical witness.

       Defendants will not be prejudiced by Easthope’s early deposition as they had

access to him for decades, as an employee and retiree, and certainly had access to

the subject matter of his possible testimony, since his voluntary witness statement to

West on November 6, 2018.54 In fact, in contrast to the Snow Covered Capital case,

UM has greater knowledge about Easthope’s potential testimony than Plaintiff’s

counsel.

       Defendants (and their General Counsel) knew about Anderson allegations in

July 2018 and spent 19 months conducting internal investigations and fact finding

while keeping it a secret from alumni and the public, and more importantly, the

student athlete plaintiffs, including Plaintiff, who were abused by Anderson. Indeed,

it is likely that Defendants’ General Counsel already interviewed Easthope about his

voluntary statements to West and his personal knowledge of the facts of this case in

anticipation of this litigation. At the same time Defendants ignored Plaintiff’s

request to depose Easthope.55 Additionally, Plaintiff’s counsel reached out to




54
  See Snow Covered Capital, 2019 WL 2648799, at *3 (“The prejudice from
conducting a blind deposition is heightened by the shortened notice to opposing
counsel of the deposition…”).
55
  Exhibit 7: Cox to Bush, 3/19/20, 12:25 pm; see also Exhibit 9: Cook to Linkous
email, 4/2/20 3:39 pm.

                                         19
Case 2:20-cv-10568-VAR-EAS ECF No. 16, PageID.194 Filed 04/17/20 Page 30 of 31




Easthope for a phone call but received no response from him. Defendants had

adequate time to prepare their defense including preparing for the deposition of

Easthope and cannot allege any prejudice from an early deposition of Easthope.

                                CONCLUSION
      Plaintiff respectfully requests that this Honorable Court enter an Order that

Mr. Easthope may be deposed within 14 days of entry of the Order or as soon as the

witness may be served with a subpoena and/or deposition notice and his appearance

at the deposition scheduled.

                               Respectfully submitted,

                               The Mike Cox Law Firm, PLLC
                               By /s/ Michael A. Cox
                               Michael A. Cox (P43039)
                               Jackie J. Cook (P68781)
                               Attorneys for Plaintiff
                               17430 Laurel Park Drive North, Suite 120E
                               Livonia, MI 48152
Dated: April 17, 2020          Telephone: (734) 591-4002

                               Shea Law Firm PLLC
                               By /s/ David J. Shea
                               David J. Shea (P41399)
                               Attorneys for Plaintiff
                               26100 American Dr., Ste. 200
                               Southfield, MI 48034
                               Telephone: (248) 354-0224
Dated: April 17, 2020          david.shea@sadplaw.com




                                        20
Case 2:20-cv-10568-VAR-EAS ECF No. 16, PageID.195 Filed 04/17/20 Page 31 of 31




                          CERTIFICATE OF SERVICE

      I hereby certify that on April 17, 2020, I electronically filed the foregoing

document with the Clerk of the Court through the CM/ECF system, which will send

notices of electronic filing to all counsel of record.

                                         /s/ Mihaela Iosif
                                         The Mike Cox Law Firm, PLLC
                                         Livonia, MI 48152




                                           21
